             Case 5:20-cv-05799-LHK Document 293 Filed 10/03/20 Page 1 of 2



     JEFFREY BOSSERT CLARK
 1   Acting Assistant Attorney General
 2   JOHN V. COGHLAN
     Deputy Assistant Attorney General
 3   ALEXANDER K. HAAS
     Branch Director
 4
     DIANE KELLEHER
 5   BRAD P. ROSENBERG
     Assistant Branch Directors
 6   M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
 7
     STEPHEN EHRLICH
 8   Trial Attorneys
     U.S. Department of Justice
 9   Civil Division, Federal Programs Branch
10
     1100 L Street, NW
     Washington, DC 20005
11   Phone: (202) 305-9803
     E-mail: stephen.ehrlich@usdoj.gov
12
13   Attorneys for Defendants

14

15                       IN THE UNITED STATES DISTRICT COURT
16                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   SAN JOSE DIVISION
17

18    NATIONAL URBAN LEAGUE, et al.,                 Case No. 5:20-cv-05799-LHK
19
                     Plaintiff,                      NOTICE OF APPEARANCE OF
20                                                   COUNSEL FOR DEFENDANTS
              v.
21
22    WILBUR L. ROSS, JR., et al.,

23                   Defendants.
24

25

26
27

28


     DEFENDANT S’ NOT ICE OF APPEARANCE OF COUNSEL
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 293 Filed 10/03/20 Page 2 of 2



            PLEASE TAKE NOTICE that Stephen Ehrlich of the U.S. Department of Justice, Civil
 1
 2   Division, Federal Programs Branch, hereby appears as counsel of record for Defendants, Wilbur

 3   L. Ross, Jr., in his official capacity as Secretary of Commerce; the U.S. Department of Commerce;
 4
     Steven Dillingham, in his official capacity as Director of the U.S. Census Bureau; and the U.S.
 5
     Census Bureau.
 6
            Copies of all filings should be sent electronically to stephen.ehrlich@usdoj.gov.
 7
 8
     DATED: September 4, 2020                            Respectfully submitted,
 9

10                                                       JEFFREY BOSSERT CLARK
                                                         Acting Assistant Attorney General
11

12
                                                         JOHN V. COGHLAN
                                                         Deputy Assistant Attorney General
13
                                                         ALEXANDER K. HAAS
14                                                       Branch Director
15
                                                         DIANE KELLEHER
16                                                       BRAD P. ROSENBERG
                                                         Assistant Branch Directors
17

18                                                       /s/ Stephen Ehrlich
                                                         M. ANDREW ZEE
19                                                       ALEXANDER V. SVERDLOV
                                                         STEPHEN EHRLICH (NY Bar # 5264171)
20                                                       Trial Attorneys
21                                                       U.S. Department of Justice
                                                         Civil Division, Federal Programs Branch
22                                                       1100 L Street, NW
                                                         Washington, DC 20005
23                                                       Phone: (202) 305-9803
24                                                       Email: stephen.ehrlich@usdoj.gov

25                                                       Attorneys for Defendants
26
27

28
